Title: From James Madison to Edmund Pendleton, 24 September 1782
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. Sepr. 24th. 1782.
I am very glad to find that the recovery of Mr. Pendleton’s slave hath at length been accomplished. I shall immediately relieve Col: Jameson from the task I had consigned to him.
The sum of the intelligence recd. by the French frigates is that Mr. Grenvilles visit & propositions looked for a while very auspicious, but that the hopes inspired by the naval success of the English in the W. Indies had reversed the prospect; and it was expected that tergiversations on the part of the Ct. of London would spin out the negociations till the chances of the campaign should be tried. Whilst Shelburne guides the helm, nothing but some dreadful calamity, or some national commotion, or the fear of one or other of them, can secure us peace. His obstinacy of temper & notorious aversion to our independence, abetted by the same sentiments in the King, will protract the war as long as means & pretexts can be found for it.
The Frigate which my last informed you had been run aground in this Bay has been got off by the Enemy & carried to N. York. Among other articles of Prize, nearly 50,000 Dollars fell into the hands of the Captors.
Our generous Ally has given us a fresh token of friendship by remitting to us all the interest due or which wd. accrue during the war on the advances he has made to us; together with the expence of the loan obtained for us last year in Holland. He has also agreed to accept the principal in 12 annual payments commencing one year after peace. According to the stipulations of Dr. Franklin the whole was to have been paid in the year 1788.
Mr. Jones commenced his alternate correspondence with you last week. It will go on hereafter according to the former roatation.
I am Sir with sincere esteem yrs &ca.
J. Madison Jr.
 